Citation Nr: 1038083	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-34 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

This matter is on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

Bilateral hearing loss or tinnitus was not manifest during 
service or with a year after active duty service; and, the 
preponderance of the evidence is against the findings that the 
Veteran's current hearing loss and/or tinnitus are related to his 
active service.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss is not attributable to active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2. Tinnitus is not attributable to active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  

While the Dingess notice was not provided prior to the initial 
unfavorable decision on the claim by the RO, such notice errors 
may instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, after the notice was provided, the claims were 
readjudicated, and a statement of the case was issued in October 
2006.  Consequently, the Board finds that the duty to notify has 
been satisfied.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  The Veteran submitted his own 
private treatment records as well as medical opinions to support 
his appeal.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Next, a VA opinion with respect to the issue on appeal was 
obtained in March 2005.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, to 
include his audiograms from both active duty and more recently, 
the statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Moreover, disorders such as sensorineural hearing loss and 
tinnitus may also be presumed to have been incurred in service if 
shown to have manifested to a compensable degree within one year 
after the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Regarding the Veteran's claim for bilateral sensorineural hearing 
loss, 38 C.F.R. § 3.385 defines impaired hearing as a disability 
for VA purposes when the hearing thresholds for any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

In this case, the Veteran's personnel records indicate that he 
served as an aircraft mechanic in the U.S. Air Force.  
Additionally, various fitness reports from his active duty 
service indicate that he worked with and around active aircraft 
engines.  Thus, the fact that he experienced significant noise 
exposure is conceded.  
	
	The noise exposure notwithstanding, the Veteran's service 
treatment records reflect no complaints of, treatment for, or a 
diagnosis related to hearing loss or tinnitus or any symptoms 
reasonably attributed thereto.  Of note, during a medical 
examination conducted at his January 1966 service entry, 
audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
15 (20)
	
	(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those figures are on the left of each column and are not 
in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.)
	
	
	
	Similar pure tone threshold were recorded that the Veteran's 
separation physical examination in May 1969.  Indeed, a 
comparison of the two tests shows that the Veteran's hearing 
remained essentially the same, if not improved, at nearly every 
frequency.  Specifically, pure tone thresholds, in decibels, 
were: 
	




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
10
10
5
15
5
	
	The service treatment records also indicate no complaints of 
tinnitus at any point during active duty.  Additionally, there 
are no symptoms or complaints of bilateral hearing loss or 
tinnitus during the year following his release from active duty.  
Therefore, based on this evidence, neither bilateral hearing loss 
nor tinnitus was noted in service or within one year after active 
duty service.  
	
	Next, post-service evidence does not reflect symptomatology 
related to bilateral hearing loss or tinnitus for many years 
after service discharge.  Specifically, the evidence of 
audiological treatment was not until November 2004, where he 
complained of a ringing in his ears.  At that time, he was also 
diagnosed with mild to moderate hearing loss in his right ear and 
mild to moderately severe hearing loss in the left ear.  
	
	Although the specific tonal thresholds from that evaluation were 
unavailable, speech recognition in his left ear was 92 percent, 
and thus indicative of impaired hearing under 38 C.F.R. § 3.385.  
However, this is the first recorded symptomatology related to a 
hearing disorder, coming some 35 years after discharge.  
Therefore, the competent evidence does not reflect continuity of 
symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to bilateral hearing loss or tinnitus for 
many years, the evidence includes the Veteran's statements 
asserting continuity of symptoms.  The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	
	First, the Board emphasizes the multi-year gap between discharge 
from active duty service (1969) and initial reported symptoms 
related to hearing loss and/or tinnitus in approximately 2005 
(approximately 35-year gap).  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).
	 
	Moreover, the Veteran submitted claims for entitlement to service 
connection for other disorders in August 1970 and again in 
September 2002.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  If the Veteran had been 
experiencing hearing loss and tinnitus since service, he has 
provided no explanation as to why he failed to claim service 
connection for these disabilities in 1970, when he filed his 
claim for service connection for a cyst.  Further, although he 
sought treatment for the cyst and a psychiatric disorder prior to 
2004, he did not seek treatment for hearing loss or tinnitus 
during that time.  Finally, the Board finds that the Veteran's 
assertion of experiencing tinnitus since service is severely 
compromised by the fact that he told the VA examiner in March 
2005 that his tinnitus began only "10 to 15 years ago."  
	
	Thus, the Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current recollections 
and statements made in connection with a claim for benefits to be 
of lesser probative value.  See Dalton v. Nicholson, 21 Vet. App. 
23, 38 (2007) (as a finder of fact, the Board, when considering 
whether evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on behalf 
of the veteran); see also Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
bilateral hearing loss or tinnitus to active duty, despite his 
contentions to the contrary.    
	
	
	
	To that end, the Board places significant probative value on a 
March 2005 VA examination undertaken specifically to address the 
issue on appeal.  At that time, the Veteran reported a history of 
noise exposure and complained that he has experienced a high-
pitched ringing in his ears intermittently.  After an 
audiological examination, which indicated tonal thresholds of 30 
dB or greater at all frequencies bilaterally, the examiner 
diagnosed sensorineural hearing loss and tinnitus.  However, the 
examiner opined that it was "not likely" that either his 
tinnitus or bilateral hearing loss was related to active duty.  
In providing these opinions, the examiner reflected that the 
Veteran's tinnitus, by his own admission, did not begin until 
approximately 20 years after active duty.  The examiner also 
noted that the Veteran's hearing was normal when he left active 
duty in 1969.  
	
	As noted previously, the Board finds that the examination was 
adequate for evaluation purposes.  Specifically, the examiner 
reviewed the claims file, interviewed the Veteran, and conducted 
a physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, the 
Board finds the VA examiner's opinion to be of great probative 
value.
	
	In support of his claim, the evidence includes an opinion by a VA 
physician's assistant who, after reviewing the Veteran's DD-214, 
stated that the Veteran's hearing loss and tinnitus "could be" 
from his work as an aircraft mechanic.  Similarly, the Veteran 
has also submitted a private audiological examination from July 
2008.  There, the private physician opined that it was as likely 
as not that the Veteran's hearing loss was related to active 
duty, based on what he observed on the Veteran's DD-214.  
	
When considering conflicting opinions, it is the responsibility 
of the Board to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 5 
Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).  The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual premise, 
based on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places more probative weight on the VA 
examiner's opinion rather than the opinions submitted by the VA 
physician's assistant or private physician.  Specifically, on 
review of the claim's file, and citing to pertinent findings of 
record, the VA examiner provided rationale for his negative 
opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed).  The examiner was able to observe that the Veteran's 
hearing loss was normal when he left active duty and that neither 
tinnitus nor bilateral hearing loss was evident until many years 
after active duty.  

On the other hand, both of the opinions that are in the Veteran's 
favor are based solely on a review of his DD-214, which discloses 
that he was in a role that placed him in proximity to aircraft 
engines.  The Board concedes that he was exposed to acoustic 
trauma.  However, the DD-214 does not indicate any relevant 
information regarding hearing loss or tinnitus.  The opinions 
were therefore provided without the same relevant facts that were 
available to the VA examiner.  Moreover, neither examiner 
provided any type of rationale to support their opinions.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (VA may favor the 
opinion of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and bases); 
Guerrieri, 4 Vet. App. at 473.  Further, to the extent that the 
examiners relied the Veteran's reported history of experiencing 
hearing loss and tinnitus since service, which is not 
specifically stated, the Board emphasizes that this history has 
been found to lack credibility, which would further diminish the 
probative value of the opinions.  See Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (emphasizing that the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion is based on a history provided by the Veteran; 
rather, the Board must assess the Veteran's credibility in 
reporting the statements to the medical examiner).

Additionally, the VA physician's assistant's opinion is further 
weakened by his statement that the Veteran's hearing loss "could 
be" related to active duty.  
Phrases such as this constitute mere speculation as to the 
etiology of the Veteran's audiological disorders.  Unfortunately, 
the law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert, 5 Vet. App. at 33; Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992). 

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorders and active duty 
service.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, audiological disorders are generally not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


